Dissenting opinion by
Judge Mencer:
I respectfully dissent.
I would transfer this trespass action to the Superior Court because after the plaintiffs filed an amended complaint, the Political Subdivision Torts Claims Act, Act of November 26, 1978, P.L. 1399, as amended, *599formerly 53 P.S. §5311.101 et seq., repealed by Section 333 of the Act of October 5, 1980, P.L. 693, presently 42 Pa. C. S. §8541 et seq., is no longer applicable to the present case.
I appreciate the majority’s well-intentioned desire to reach the merits of this prolonged case, but since we lack jurisdiction here we should refrain from doing so.